                                                                         Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


BRADFORD S. MATHENY,

      Petitioner,

v.                                          CASE NO. 3:18cv1374-MCR-EMT

MARK S. INCH,

     Respondent.
_______________________________/

                                   ORDER

      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated September 19, 2019. ECF No. 31. The parties

have been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections, I have determined that the Report and Recommendation should be

adopted.
                                                                         Page 2 of 2

       Accordingly, it is ORDERED:

       1.     The Chief Magistrate Judge’s Report and Recommendation is adopted

and incorporated by reference in this Order.

       2.     The petition for writ of habeas corpus, ECF No. 1, is DENIED.

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 19th day of March 2019.




                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1374-MCR-EMT
